Citation Nr: 1700148	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  08-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1983 to October 1983 and on active duty from January 2002 to August 2002, and from March 2003 to August 2004, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

A Travel Board hearing was held in April 2011 before the undersigned Acting Veterans Law Judge (VLJ); a transcript of the hearing is of record.  

This matter was previously before the Board in December 2011 and August 2014 when it was remanded for additional development.  


FINDING OF FACT

The evidence is at least in equipoise that the current low back disability is attributable to the Veteran's military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's current lumbar spine degenerative disc disease and degenerative joint disease was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a low back disability that is related to service and that he has suffered recurrent low back pain ever since an injury during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Specifically, with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

The Veteran filed the instant claim for service connection for a low back disability in January 2006, and indicated that the disability began in July 1987 during "summer camp" (i.e., annual training).  

In March 2006 correspondence, the Veteran reported that he injured his lower back in 1987 while lifting artillery without proper safety lifting equipment (e.g., back supports).  He indicated the artillery weighed approximately 98 pounds, and they had to lift the artillery from the ground to the back of a truck on a daily basis.  He stated he received treatment on a couple of occasions, and that he was given muscle relaxers.  He further reported that while stationed in Afghanistan and Qatar during active duty service, he experienced problems with his back as well.  

The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service prior to January 2002, or after August 7, 2004.  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  

To the extent the Veteran contends that he injured his lower back in July 1987 during annual training, the Board remanded this matter in August 2014, in part, to determine the Veteran's duty status during that period.  The evidence received included a military pay voucher for the period from June 27, 1987 to July 11, 1987.  In addition, a leave and earnings statement for the period July 1, 1987 to July 31, 1987 appears to indicate the Veteran performed work from July 25 through July 26.  Based on the above evidence, it remains unclear what the Veteran's duty status was in July 1987.  There does not appear to be any remaining development that can be performed to obtain a clear determination as to his duty status in July 1987.  Therefore, resolving all reasonable doubt in the Veteran's favor, for the limited purpose of this appeal, the Board concludes that the Veteran's duty status in July 1987 was ACDUTRA.  

Service treatment records include a July 5, 1987 emergency room report noting the Veteran's complaint of low back pain after heavy lifting on kitchen duty.  On physical examination, there was some tenderness along the lumbar spine but no deformity; movements were within normal limits and there was no neurological deficit.  The diagnosis was lumbar spondylosis.  He was returned to full duty.  Service examination reports in March 1988, November 1992, and September 1997 found the spine was normal on clinical evaluation and the Veteran denied having or having had recurrent back pain.  In a March 2004 post-deployment health assessment report, the Veteran again denied having or during deployment having had back pain.   

Post-service private treatment records include a September 2005 Columbus Clinic report noting the Veteran's complaint of low back pain for 15 years.  He related he did a lot of heavy lifting in the military.  On physical examination, there was mild tenderness with palpation of the paraspinal muscles to the right lower back, and complaints of pain with flexion and extension.  X-rays of the lumbar spine revealed mild degenerative changes involving the L5-S1.  October 2005 records note the Veteran's complaint of lower back pain dating back to the military when he did a lot of heavy lifting of ammunition rounds and lifting a lot of drums in Afghanistan; the assessment was lower back pain.  

In an August 2007 letter by Dr. R. Hudson at the Columbus Clinic, it was noted the Veteran was being treated for chronic lower back pain.  It was also noted that the Veteran's duties during service included lifting heavy pots of food.  It was opined that these were significant events in his military experience which seem to be directly related to his ongoing health concerns.  

Post-service VA treatment records note the Veteran's complaint of back pain since moving rounds of ammunition.  See, e.g., August 2010 history and physical examination report.  September 2010 records noted the Veteran's complaint of back pain for over 20 years, with the onset of pain in service.  It was noted he had a history of lumbar strain while in service due to repetitive heavy lifting.  Magnetic resonance imaging (MRI) of the lumbar spine revealed minimal disc bulges extending to the foramina bilaterally at L3-L4 and L4-L5; the impression was facet arthropathy and degenerative disc disease of the lumbar spine.  

At the April 2011 Travel Board hearing, the Veteran testified that he has had recurrent low back pain since the mid-1980s, and that his low back symptoms started from moving ammunition and powder in the reserves.  

On January 2012 VA examination, the Veteran reported his low back pain started in the mid-1980s lifting heavy ammunition.  He stated he currently experiences constant low back pain with flare-ups several times weekly.  After physical examination and x-rays of the Veteran's lumbar spine, the diagnosis was lumbar spine degenerative disc disease and degenerative joint disease.  It was opined that it was not unequivoval that any disorder of the Veteran's low back pre-existed any entrance into active duty.  It was also opined that it was less likely as not that any disorder of the low back originated during his active service or is otherwise related thereto, including any injury occurring in service, noting the treatment in July 1987 was not during a period of active duty.  The examiner indicated that while the Veteran's history of the etiology of his low back pain was consistently reported being due to lifting ammunition, there was limited evidence over a 20-year time span (mid-1980s to mid-2000s).  The examiner opined that there was insufficient evidence during the 20-year time frame when the condition would be developing a chronicity pattern to establish a clear-cut nexus between in-service cause and chronic lumbar disability.  

In a September 2015 VA addendum opinion, it was opined that the Veteran's lumbar spine arthritis and degenerative disc disease were less likely than not related to any event, injury or illness during military service.  The examiner noted the Veteran had an episode of back pain diagnosed as lumbar spondylosis in 1987, but found that such was an acute, isolated life event.  The examiner also noted that the Veteran denied recurrent back pain and had normal back examinations in March 1988, November 1992, and September 1997.  Therefore, the examiner found the Veteran's current back conditions lacked continuity with the isolated event in 1987.  It was further noted that the Veteran denied any back pain during or after his deployment in 2004.  While the Veteran may feel his back pain was linked to his military service, the denial of chronic or recurrent back pain on the various physicals with normal back examinations disproves his assertion.  

The Board finds that the Veteran's report of experiencing low back pain since July 1987 and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 470.  To the extent the January 2012 VA examiner opined that the Veteran's lumbar spine degenerative disc disease and degenerative joint disease less likely as not originated during his active service or were otherwise related thereto, including any injury occurring in service, the Board finds that such opinion is not entitled to any weight because the opinion was based on a finding that the July 1987 injury was not during a period of active service.  As noted above, for the limited purpose of this appeal, the Board has found that the Veteran's duty status in July 1987 was ACDUTRA, and during this period the evidence reflects that he complained of low back pain, objective examination found tenderness along the lumbar spine, and he was diagnosed with lumbar spondylosis.  As provided above, injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

While the September 2015 VA examiner found that the current back conditions lacked continuity with the isolated event in 1987, based on the Veteran's denial of recurrent back pain and normal back examinations in March 1988, November 1992, and September 1997, as well as on March 2004 post-deployment health assessment report, the Board finds that the evidence is in relative equipoise as to the nexus of the Veteran's lumbar spine degenerative disc disease and degenerative joint disease.  The Board finds significant that in July 1987, physical examination revealed tenderness along the lumbar spine.  While clinical evaluations thereafter found the spine to be normal, September 2005 Columbus Clinic treatment records found on physical examination there was also tenderness with palpation of the lower back.  Moreover, from July 1987 until September 2005, there is no evidence of any radiographic evidence of the lumbar spine, and the first radiographic evidence of the lumbar spine since July 1987 revealed degenerative changes.  Although the Veteran's lumbar spine arthritis was not revealed until 13 months after active duty service, and thereby not subject to the presumptive provisions for service connection for arthritis as it was not diagnosed within one year after service, the contemporaneous nature of the arthritis with the Veteran's service, as well as objective findings consistent with those found during his ACDUTRA in July 1987, and his competent and credible reports of low back pain since July 1987, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for lumbar spine degenerative joint disease and degenerative disc disease is warranted.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for lumbar spine degenerative disc disease and degenerative joint disease is granted, subject to the regulations governing monetary benefits.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


